In an action, under section 228 of the County Law to determine the boundary line between two towns, an incorporated village situated within the boundaries of the defendant town appeals from an order of the County Court, Suffolk County, denying its motion under section 193-b of the Civil Practice Act, to intervene as a party defendant and to serve an answer. Order reversed, with $10 costs and disbursements, and motion granted. Inasmuch as the action may affect the established boundary line of the appellant village, and the proposed answer raises no issue other than the boundary issue, the motion should have been granted in the expectation of avoiding an unnecessary multiplication of actions. Wenzel, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.